IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM LESLIE RHOW,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0757

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 13, 2017.

An appeal from an order of the Circuit Court for Duval County.
Russell L. Healey, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant; William Leslie Rhow, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.